Vinje, C. J.
While we think that the trial judge reached the right conclusion in rendering a judgment for the defendant because there was no evidence to show that plaintiff’s intestate and his friends were more than trespassers upon the track, still we think the judgment can be affirmed upon another ground.
Sec. 343.43, Stats., provides that any person who, “with*543out permission, shall run or place on any railroad track any hand car shall be punished by imprisonment in the state prison not more than three years nor less than oine year, or in the county jail not more than one year, or by fine not exceeding one thousand dollars.” This statute was enacted prior to 1878 and before motor cars or railroad velocipedes were known as such, but the term “hand car” as used in this statute includes “motor car” or “railroad velocipede” as defined. Webster’s International Diet., “Velocipede.” The latter being run by gasoline are far more dangerous to the public generally than the old-fashioned hand car operated by man power only. In Pinoza v. Northern C. Co. 152 Wis. 473, 140 N. W. 84, it was held that the violation of a statute intended to insure personal safety was such gross negligence as to bar ordinary contributory negligence as a defense. To the same effect is Pizzo v. Wiemann, 149 Wis. 235, 134 N. W. 899. There is no question that the statute with reference to the use of hand cars or velocipedes on railroad tracks was enacted for the safety of the traveling public.
By the Court. — Judgment affirmed.